DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 have been canceled. Claims 26-27 have been added. Claims 14-27 are pending in the application and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operations management device, state acquiring unit, managing unit, actual performance acquiring unit, measurement evaluating unit, and change amount estimating unit in claims 14-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 17-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Nomura et al. (IDS: JP 2012112330A) hereinafter Nomura,  Mazzaro et al. (US 2013/0024179 A1) hereinafter Mazzaro, and Abrol et al. (US 2014/0257666 A1) hereinafter Abrol.
Claim 14:
Nomura discloses an operation management device comprising: a state acquiring unit that acquires a measurement value of a first state amount indicating an operation state of a power generation plant, and [Para. 0035] thereby updating an estimation value of the second state amount based on the measurement value of the first state amount, the second state amount indicating the operation state of the power generation plant, being a state amount different from the first state amount, and [Items 150; Para. 0036] a managing unit that manages the operation state of the power generation plant based on the estimation value of the second state amount. [Item 160; Paras. 0041, 0054]
Nomura doesn’t explicitly disclose a second state amount of which a measurement value has reliability lower than the reliability of the first state amount; a state updating unit that determines the state of the power plant based on the measurement value of the second state amount, and inputs the measurement value of the first state amount into a function in which the second state amount is estimated based on the first state amount, the function being defined for each state of the power generation plant,
However, Abrol does disclose a second state amount of which a measurement value has reliability lower than the reliability of the first state amount; [Paras. 0017-0019] being a state amount of which a measurement value obtained by measurement has reliability lower than reliability of the measurement value of the first state amount [Paras. 0017-0019].
Further, Mazzaro discloses a state updating unit that determines the state of the power plant based on the measurement value of the second state amount, and inputs the measurement value of the first state amount into a function in which the second state amount is estimated based on the first state amount, the function being defined for each state of the power generation plant [Para. 0031-0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nomura with the disclosure of Abrol to provide a means of determining operating parameters without the need for additional sensors, thus reducing cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nomura and Abrol with the disclosure of Mazzaro to provide more accurate parameters to the model thus improving efficiency.
Claim 15:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 14.
Nomura also discloses further comprising: a control amount adjusting unit that adjusts a control amount for controlling the operation state of the power generation plant based on the estimation value of the second state amount, wherein the managing unit manages operation of the power generation plant based on the control amount. [Item 160; Paras. 004, 0041]
Claim 17:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 14.
Nomura also discloses wherein the state acquiring unit further acquires a measurement value of the second state amount [Para. 0025; Item 110], and the managing unit manages the operation state of the power generation plant based on the measurement value of the second state amount. [Para. 0041]
Claim 18:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 14.
Nomura also discloses further comprising: a measurement evaluating unit that evaluates a measurement value of the second state amount based on the estimation value of the second state amount, [Para. 0038] wherein the managing unit manages the operation state of the power generation plant based on an evaluation result of the measurement value. [Paras. 0038-0041]
Claim 19:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 18.
Nomura also discloses wherein the measurement evaluating unit evaluates the measurement value of the second state amount by calculating an error value which is a difference between the estimation value of the second state amount and the measurement value of the second state amount [Para. 0040], and the managing unit manages the operation state of the power generation plant based on the error value of the second state amount. [Para. 0041]
Claim 21:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 14.
Nomura doesn’t explicitly disclose wherein the first state amount includes an exhaust gas temperature, and the second state amount includes intake air flow rate.
However, Abrol does disclose wherein the first state amount includes an exhaust gas temperature, and the second state amount includes intake air flow rate. [Paras. 0017-0019]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nomura with the disclosure of Abrol to provide a means of determining operating parameters without the need for additional sensors, thus reducing cost.
Claim 22:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 14.
Nomura doesn’t explicitly disclose wherein the managing unit manages the operation state of the power generation plant based on an estimation value of a third state amount which is a state amount different from the first state amount and the second state amount indicating the operation state of the power generation plant.
However, Abrol does disclose wherein the managing unit manages the operation state of the power generation plant based on an estimation value of a third state amount which is a state amount different from the first state amount and the second state amount indicating the operation state of the power generation plant. [Paras. 0017-0019]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nomura with the disclosure of Abrol to provide a means of determining operating parameters without the need for additional sensors, thus reducing cost.
Claim 23:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 22.
Nomura doesn’t explicitly disclose wherein the third state amount includes a combustion temperature.
However, Abrol does disclose wherein the third state amount includes a combustion temperature. [Paras. 0017-0019; Fig. 5, Items 154, 166]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nomura with the disclosure of Abrol to provide a means of determining operating parameters without the need for additional sensors, thus reducing cost.
Claim 24:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 14.
Nomura also discloses a power generation plant [Abstract].
Claim 25:
Nomura discloses an operation management method for a power generation plant, the method comprising the steps of: acquiring measurement values of a first state amount indicating an operation state of the power generation plant and [Para. 0035] updating an estimation value of the second state amount based on the measurement value of the first state amount, the second state amount indicating the operation state of the power generation plant, being a state amount different from the first state amount, and [Items 150; Para. 0036] managing the operation state of the power generation plant based on the estimation value of the second state amount. [Item 160; Paras. 0041, 0054]
Nomura doesn’t explicitly disclose a second state amount of which a measurement value has reliability lower that the reliability of the first state amount; determining the state of the power plant based on the measurement value of the second state amount, and inputting the measurement value of the first state amount into a function in which the second state amount is estimated based on the first state amount, the function being defined for each state of the power generation plant; being a state amount of which a measurement value obtained by measurement has reliability lower than reliability of the measurement value of the first state amount.
However, Mazzaro does disclose a second state amount of which a measurement value has reliability lower that the reliability of the first state amount; determining the state of the power plant based on the measurement value of the second state amount, and inputting the measurement value of the first state amount into a function in which the second state amount is estimated based on the first state amount, the function being defined for each state of the power generation plant [Para. 0031-0034].
Further, Abrol discloses being a state amount of which a measurement value obtained by measurement has reliability lower than reliability of the measurement value of the first state amount [Paras. 0017-0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nomura with the disclosure of Abrol to provide a means of determining operating parameters without the need for additional sensors, thus reducing cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nomura and Abrol with the disclosure of Mazzaro to provide more accurate parameters to the model thus improving efficiency.
Claim 26:
Nomura, Abrol, and Mazzaro, as shown in the rejection above, disclose all the limitations of claim 15.
Nomura also discloses wherein the state acquiring unit further acquires a measurement value of the second state amount, and the managing unit manages the operation state of the power generation plant based on the measurement value of the second state amount. [Items 150, 160; Para. 0036, 0041, 0054]

Allowable Subject Matter
Claims 16, 20, and 27 allowed.
The following is an examiner’s statement of reasons for allowance: Nomura, Abrol, and Mazzaro are the closest prior art of record, however, either alone or in combination do they anticipate or render obvious, "a change amount estimating unit that estimates a second change amount which is a change amount from the actual value of the second state amount related to the past operation of the power generation plant or the other power generation plant based on the first change amount, a state updating unit that update an estimation value of the second state amount based on the second change amount and the actual value of the second state amount; and a managing unit that manages the operation state of the power generation plant based on the estimation value of the second state amount." as disclosed in claim 16. Claims 20 and 27 are allowable based on their dependence on an allowed claim..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT PHILIP LIETHEN/Examiner, Art Unit 3747